NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
TODD J. SCHOENROGGE,
Petitioner,
V.
DEPARTMENT OF JUSTICE,
Respondent.
2011-3126
Petition for review of the Merit SyStemS Protecti0n
B0ard in case n0. DA3330090467-C-1.
ON MOTION
ORDER
Todd J. Schoenrogge moves for leave to proceed in
forma pauperis.
Upon consideration thereof
IT ls 0R1)ERED THAT:
The motion is granted

SCHOENROGGE V. JUSTICE
2
F0R THE C0URT
 0 9  /s/ Jan Horbal§;
Date
cc: Todd J. Schoenr0gge
J an Horba1y
Clerk
Jeanne E. Davidson, Esq. FiLED
521
U.S. O0URT 0F APPEALS FOR
THE FEDEPAL CFRCU1T
mw 0t9ozo11
.lAN|'|9RBN.‘!
CLEHi '